710 S.E.2d 36 (2011)
STATE of North Carolina.
v.
Dallis DAVIS.
No. 89P11.
Supreme Court of North Carolina.
June 15, 2011.
Kevin P. Bradley, Durham, for Davis, Dallis.
Neil C. Dalton, Special Deputy Attorney General, for State of N.C.


*37 ORDER

Upon consideration of the petition filed on the 8th of March 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed by Defendant on the 8th of March 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."